UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 4, 2012 GLOBE SPECIALTY METALS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-34420 20-2055624 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) One Penn Plaza, 250 West 34th Street, Suite 4125 New York, New York 10119 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (212) 798-8122 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM5.07 Submission of Matters to a Vote of Security Holders. The annual meeting of stockholders of Globe Specialty Metals, Inc. (the “Company”) was held on December 4, 2012.At the annual meeting, the holders of 70,672,414 shares of common stock, which represents approximately 94% of the outstanding shares entitled to vote as of the record date of October 30, 2012, were represented in person or by proxy.The proposals are described in more detail in the Company’s definitive proxy statement dated October 30, 2012 and filed with the Securities and Exchange Commission on October 29, 2012.The final voting results for proposals 1 and 2, which were voted on by the stockholders at the annual meeting, are set forth below. The Company’s stockholders elected Alan Kestenbaum as a director to serve until the Company’s 2013 Annual Meeting of Stockholders and until his successor is elected and qualifies.Mr.Kestenbaum received the following votes: For Withheld Abstain BrokerNon-Votes - The Company’s stockholders elected Donald G. Barger, Jr. as a director to serve until the Company’s 2013 Annual Meeting of Stockholders and until his successor is elected and qualifies.Mr.Barger received the following votes: For Withheld Abstain BrokerNon-Votes - The Company’s stockholders elected Thomas J. Danjczek as a director to serve until the Company’s 2013 Annual Meeting of Stockholders and until his successor is elected and qualifies.Mr.Danjczek received the following votes: For Withheld Abstain BrokerNon-Votes - The Company’s stockholders elected Stuart E. Eizenstat as a director to serve until the Company’s 2013 Annual Meeting of Stockholders and until his successor is elected and qualifies.Mr.Eizenstat received the following votes: For Withheld Abstain BrokerNon-Votes - The Company’s stockholders elected Franklin L. Lavin as a director to serve until the Company’s 2013 Annual Meeting of Stockholders and until his successor is elected and qualifies.Mr.Lavin received the following votes: For Withheld Abstain BrokerNon-Votes - The Company’s stockholders elected Alan R. Schriber as a director to serve until the Company’s 2013 Annual Meeting of Stockholders and until his successor is elected and qualifies.Mr.Schriber received the following votes: For Withheld Abstain BrokerNon-Votes - The Company’s stockholders ratified the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending June30, 2013.This proposal received the following votes: For Against Abstain BrokerNon-Votes - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLOBE SPECIALTY METALS, INC. Dated: December 5, 2012 By: /s/ Stephen Lebowitz Name: Stephen Lebowitz Title: Chief Legal Officer
